DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Wireless communication unit in Claims 1-20.
Wireless communication adapter in Claim 8-11;
Operation Unit in Claims 6 and 12;
Mode-changing switch in Claim 10;
Operation switches in Claims 7 and 13; and
Wireless communication device in Claims 17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  The recitation of “or” in the Markush group instead of “and’ in this instance is improper. See MPEP 2173.05(h).  Appropriate correction is required.
Additionaly Claims 18 and 20 are objected to because it is unclear if the applicant is indicating that a “planar” is a different tool than a “planer.” This appears to just be alternative spelling of the same tool. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-11, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, Claim 9 recites the limitation “the front surface” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10, Claim 10 recites the limitation “the side part” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 16
Regarding Claims 17 and 19, the language as written renders the claim objectionable, because it is unclear whether the claim is dependent or independent. If the claim is a dependent claim, then it fails to further limit the parent claim, if the claim is independent, then the reference to "Claim 1” and Claim “13” respectively, renders the claims improper since the scope cannot be ascertained.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 11, Claim 11 is rejected under 35 U.S.C. 112(b) by virtue of its dependency upon Claim 10.
Regarding Claims 18 and 20, Claims 18 and 20 are rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon Claims 17 and 19 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 2017/0007085 A1) in view of Caspar (US 2020/0100638 A1).
Regarding Claim 1, Tahara discloses a backpack dust extractor comprising: a main body; a dust-collecting mechanism housed in the main body; a dust-collecting hose having a first end connected to the main body 
Tahara does not explicitly disclose a suction hose with a second end that is attachable to a power tool; and a wireless communication unit configured to transmit commands for starting and stopping the dust-collecting mechanism, via wireless communication, in conjunction with starting and stopping of the power tool.
However, Caspar teaches a dust extracting device comprising of a suction hose (15) with a second end (39) that is attachable to a power tool (20A/20B/20C); and a wireless communication unit (100) configured to transmit commands for starting and stopping the dust-collecting mechanism (70), via wireless communication, in conjunction with starting and stopping of the power tool (20A/20B/20C). See Paragraph 0089, Lines 1-3; Paragraph 0093; Paragraph 0146 (switch-off command); Paragraph 0150 (control commands to switch on and off the suction unit).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara wherein the suction hose further comprises of a second end that is attachable to a power tool; and a wireless communication unit configured to transmit commands for starting and stopping the dust-collecting mechanism, via wireless communication, in conjunction with starting and stopping of the power tool, as taught by Caspar, for user convenience and safety such that vacuum cleaner provides/discontinues dust extraction automatically upon turning on a power tool, without requiring wiring to connect the two tool to the vacuum source.
Regarding Claim 2
Tahara, as modified, may not explicitly disclose wherein the wireless communication unit is provided on a lower portion of the main body. Caspar discloses the wireless communication unit (100) to be located on the front side of the main body in the region of the operating element (77).  See Caspar, Fig. 1.
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the communication unit is positioned on a lower portion of the main body, as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement, that does not produce any new and unexpected results.  
Regarding Claim 3, Tahara, as modified, discloses the backpack dust extractor according to Claim 2, wherein the wireless communication unit (100) is provided on a front side or lateral side of the main body.  Caspar discloses the wireless communication unit (100) to be located on the front side of the main body in the region of the operating element (77).  See Caspar, Fig. 1.
Regarding Claim 4, Tahara, as modified, discloses the backpack dust extractor according to Claim 1.
Tahara, as modified, may not explicitly disclose wherein the wireless communication unit is provided on the belt or harness.
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the wireless communication unit is provided on the belt or harness, as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement, that does not produce any new and unexpected results.  
Regarding Claim 5, Tahara, as modified, discloses the backpack dust extractor according to Claim 4.
Tahara, as modified, may not explicitly disclose wherein the wireless communication unit is provided on a shoulder belt or hip belt of the belt or harness.
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the wireless communication unit is provided on a shoulder belt or hip belt of the belt or harness, as an obvious matter of design choice, to save 
Regarding Claim 6, Tahara, as modified, discloses the backpack dust extractor according to Claim 1, further comprising: an operation unit (Tahara, 50) configured to manually input commands for controlling the dust-collecting mechanism. 
Regarding Claim 7, Tahara, as modified, discloses the backpack dust extractor according to Claim 6, wherein the operation unit has a rectangular-box shape and comprises, on its front surface, operation switches for starting and stopping the dust-collecting mechanism. See Tahara, Fig.’s 1 & 17, and Paragraph 0086.
Regarding Claim 8, Tahara, as modified, discloses the backpack dust extractor according to Claim 7, comprising of a wireless communication adapter (Caspar, 101; see Caspar Fig.’s 2-3) provided on or in the wireless communication unit (Caspar, 100).
Tahara, as modified, may not explicitly disclose wherein the wireless communication unit is provided in or on the operation unit.
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein the wireless communication unit is provided in or on the operation unit, as an obvious matter of design choice, to save costs or ease of 
Regarding Claim 9, Tahara, as modified, discloses the backpack dust extractor according to Claim 8.
Tahara, as modified, may not explicitly disclose wherein: the adapter is disposed in a side part of the operation unit that intersects the front surface in a longitudinal direction.
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein: the adapter is disposed in a side part of the operation unit that intersects the front surface in a longitudinal direction, as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement, that does not produce any new and unexpected results.  
Regarding Claim 10, Tahara, as modified, discloses the backpack dust extractor according to Claim 9, wherein: the operation unit (Tahara, 50) is configured to be held on one's palm; and a curved corner shaped to receive a pinky finger is formed in the side part of the operation unit (Tahara, 50) and a mode-changing switch (Caspar, 78). 

    PNG
    media_image1.png
    293
    428
    media_image1.png
    Greyscale

Tahara, as modified, may not explicitly disclose wherein the curved corner shaped to receive a pinky finger is formed in the side part of the operation unit that receives the adapter adjacent a mode-changing switch.
However, it has previously been held that shifting the location of components, which does not modify the operation of the device, is considered to be an obvious matter of design choice, and does not establish patentability over the prior art, absent a new and unexpected result. See MPEP 2144.04.VI.C.
In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backpack dust extractor of Tahara, as modified, wherein: the curved corner shaped to receive a pinky finger is formed in the side part of the operation unit that receives the adapter adjacent a mode-changing switch, as an obvious matter of design choice, to save costs or ease of manufacturing or for the purpose of providing an ergonomically favorable arrangement, that does not produce any new and unexpected results.  
Regarding Claim 11, Tahara, as modified, disclose the backpack dust extractor according to Claim 10, wherein the operation unit (Tahara, 50) is connected to the main body (Tahara, 11) via an electric cable (Tahara, 51) for signal communication.
Regarding Claim 12, Tahara, as modified, meets the limitations, as best understood, as applied above to Claim 11.  
Regarding Claim 13, Tahara, as modified, meets the limitations, as best understood, as applied above to Claim 7.  
Regarding Claim 14, Tahara, as modified, meets the limitations, as best understood, as applied above to Claim 2.  
Regarding Claim 15, Tahara, as modified, meets the limitations, as best understood, as applied above to Claim 5.  
Regarding Claim 16, Tahara, as modified, discloses the backpack dust extractor according to Claim 1, wherein the target to be linked by the pairing can be changed from the power tool (Caspar, 20A/20B/20C) to another power tool. See Caspar, Paragraphs 0109-0112.
Regarding Claim 17, Tahara, as modified, discloses a power tool system comprising: a power tool (Caspar, 20A/20B/20C)  having a tool accessory (Batteries, 40A/40B) and a tool wireless-communication device configured to wirelessly transmit signals indicating that operation of the power tool has started and stopped; and the backpack dust extractor according to Claim 1, wherein the second end of the dust-collection hose or a dust-collecting nozzle connected thereto is attached to the power tool so that a suction opening is proximal to the tool accessory, and the wireless communication unit (Caspar, 100)  is paired with the tool wireless-communication 
Regarding Claim 18, Tahara, as modified, discloses the backpack dust extractor according to Claim 17, wherein the power tool is selected from the group consisting of a drill, a saw, a planar, a grinder, a sander and a planer. See Caspar, Paragraph 0058.
Regarding Claim 19, Tahara, as modified, meets the limitations, as best understood, as applied above to Claim 17.  
Regarding Claim 20, Tahara, as modified, discloses the backpack dust extractor according to Claim 19, wherein the power tool is selected from the group consisting of a drill, a saw, a planar, a grinder, a sander and a planer. See Caspar, Paragraph 0058.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723